Case 2:19-cv-16348-ES-SCM Document 39 Filed 08/28/20 Page 1 of 15 PageID: 228




Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

MICHAEL BRADY,

                 Plaintiff,
                                                  Civil Action No. 19-16348 (ES) (SCM)
                 v.
                                                                   OPINION
OFFICE OF THE COUNTY
PROSECUTOR, COUNTY OF BERGEN, et
al.,

                 Defendants.

SALAS, DISTRICT JUDGE

       Before the Court is the motion of defendants State of New Jersey, New Jersey Office of

the Attorney General, Office of the County Prosecutor, County of Bergen (“BCPO”), John L.

Molinelli, Gurbir S. Grewal, and James Santulli (collectively, “Defendants”) to dismiss plaintiff

Michael Brady’s (“Plaintiff”) amended complaint pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). (D.E. No. 16). The Court has considered the parties’ submissions and

decides this matter without oral argument pursuant to Federal Rule of Civil Procedure 78(b). For

the reasons set forth below, Defendants’ motion to dismiss is GRANTED.

I.     BACKGROUND

       This action stems from Plaintiff’s over four-year pre-trial incarceration and subsequent

acquittal of charges for the murder of Tam Marie Pitts-Gaddy (“Pitts-Gaddy”) and Pitts-Gaddy’s

daughter. Plaintiff had a romantic relationship with Pitts-Gaddy. (D.E. No. 5 (“Am. Compl.”)

¶ 14). Upon termination of their relationship, Plaintiff remained close with Pitts-Gaddy and her

daughter and was accustomed to frequent communications with Pitts-Gaddy. (Id. ¶¶ 15–16). On

January 30, 2013, Plaintiff grew concerned because Pitts-Gaddy had not returned his calls for an
Case 2:19-cv-16348-ES-SCM Document 39 Filed 08/28/20 Page 2 of 15 PageID: 229




extended period of time. (Id. ¶ 16). As a result, Plaintiff went to Pitts-Gaddy’s home, and when

no one answered the door, he broke into the home through a window. (Id.). A neighbor witnessed

the break-in and called the police. (Id.). Once inside, Plaintiff found Pitts-Gaddy stabbed to death

and her daughter suffocated to death. (Id. ¶¶ 17–18). Shortly thereafter, the police arrived, and

Plaintiff was taken into custody and charged with homicide, among other charges. (Id. ¶¶ 18–20).

Plaintiff remained in prison until his case was tried. (Id. ¶ 22). Over four years later, on September

16, 2017, a jury acquitted Plaintiff of all charges against him. (Id. ¶ 30).

         Based on these facts, Plaintiff commenced this action on August 5, 2019, and filed an

amended complaint on August 14, 2019. Plaintiff brings claims under 42 U.S.C. § 1983 and

various state law claims, including malicious prosecution, wrongful imprisonment, false arrest,

and intentional infliction of emotional distress. (Id. ¶¶ 32–43). 1 For the reasons that follow, the

Court dismisses all claims under § 1983 and declines to exercise supplemental jurisdiction over

the state law claims.

II.      LEGAL STANDARDS

         A.       Rule 12(b)(1) Standard

         The Court can adjudicate a dispute only if it has subject matter jurisdiction to hear the

asserted claims. Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986) (noting that

federal courts “have only the power that is authorized by Article III of the Constitution and the

statutes enacted by Congress pursuant thereto”). “Rule 12(b)(1) governs jurisdictional challenges




1
          The Court notes that Plaintiff only alleges two counts in his amended complaint, improperly grouping various
claims together. (Am. Compl. ¶¶ 32–36 (alleging various claims for deprivation of civil rights “as a result of violations
of the[] Fourth, Sixth and Fourteenth Amendments of the Constitution of the United States, and state common-law
rights”); id. ¶¶ 37–43 (alleging distinct state law claims for malicious prosecution, wrongful imprisonment and
intentional infliction of emotional distress)). Defendants, however, do not raise the issue in their motion so the Court
does not reach it here.

                                                           2
Case 2:19-cv-16348-ES-SCM Document 39 Filed 08/28/20 Page 3 of 15 PageID: 230




to a complaint.” Otto v. Wells Fargo Bank, N.A., No. 15-8240, 2016 WL 8677313, at *2 (D.N.J.

July 15, 2016).

       Because “[t]he Eleventh Amendment is a jurisdictional bar which deprives federal courts

of subject matter jurisdiction,” Defendants’ motion is, in-part, considered a motion to dismiss for

lack of jurisdiction under Federal Rule of Civil Procedure 12(b)(1). See Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 694 (3d Cir. 1996) (citing Pennhurst State School & Hosp. v.

Halderman, 465 U.S. 89, 98–100 (1984)). Typically, once a Rule 12(b)(1) challenge is raised, the

burden shifts to the plaintiff to demonstrate the existence of subject matter jurisdiction. See

McCann v. Newman Irrevocable Trust, 458 F.3d 281, 286 (3d Cir. 2006). “However, because

‘Eleventh Amendment immunity can be expressly waived by a party, or forfeited through non-

assertion, it does not implicate federal subject matter jurisdiction in the ordinary sense,’ and

therefore, a party asserting Eleventh Amendment immunity bears the burden of proving its

applicability.” Garcia v. Knapp, No. 19017946, 2020 WL 2786930, at *3 (D.N.J. May 29, 2020)

(quoting Christy v. PA Tpk. Comm., 54 F.3d 1140, 1144 (3d Cir. 1994)).

       In deciding a Rule 12(b)(1) motion, “a court must first determine whether the party presents

a facial or factual attack because the distinction determines how the pleading is reviewed.”

Leadbeater v. JPMorgan Chase, N.A., No. 16-7655, 2017 WL 4790384, at *3 (D.N.J. Oct. 24,

2017). “When a party moves to dismiss prior to answering the complaint . . . the motion is

generally considered a facial attack.” Id.; see also Garcia, 2020 WL 2786930, at *4 (“Defendants,

by asserting Eleventh Amendment immunity, raise a facial 12(b)(1) challenge.”). In reviewing a

facial attack, the Court should consider only the allegations in the complaint, along with documents

referenced therein and attached thereto, in the light most favorable to the nonmoving party. See

Constitution Party of Pennsylvania v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014). Thus, the motion



                                                 3
Case 2:19-cv-16348-ES-SCM Document 39 Filed 08/28/20 Page 4 of 15 PageID: 231




is handled much like a 12(b)(6) motion, and allegations in the complaint should be accepted as

true. Leadbeater, 2017 WL 4790384, at *3.

       B.      Rule 12(b)(6) Standard

       To withstand a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. “The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.

       “When reviewing a motion to dismiss, all allegations in the complaint must be accepted as

true, and the plaintiff must be given the benefit of every favorable inference to be drawn

therefrom.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (internal quotation marks

omitted). The Court is not required to accept as true “legal conclusions,” and “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678. Finally, “[i]n deciding a Rule 12(b)(6) motion, a court must consider only

the complaint, exhibits attached to the complaint, matters of public record, as well as undisputedly

authentic documents if the complainant’s claims are based upon these documents.” Mayer v.

Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

III.   ANALYSIS

       A.      Section 1983 Claims

       Section 1983 provides a cause of action against a person who, while acting under color of

law, “subjects, or causes to be subjected, any citizen of the United States or other person within



                                                 4
Case 2:19-cv-16348-ES-SCM Document 39 Filed 08/28/20 Page 5 of 15 PageID: 232




the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws.” 42 U.S.C. § 1983. The purpose of § 1983 is, in part, “to deter state actors

from using the badge of their authority to deprive individuals of their federally guaranteed rights

and to provide relief to victims if such deterrence fails.” Wyatt v. Cole, 504 U.S. 158, 161 (1992).

While on its face § 1983 affords no immunities, the Supreme Court has “accorded certain

government officials either absolute or qualified immunity.” Id. at 163–64.

       Here, Defendants argue that Plaintiff’s § 1983 claims fail (i) based on sovereign,

prosecutorial, and qualified immunity; (ii) because no Defendant constitutes a “person” under

§ 1983; and (iii) because no specific factual allegations are pleaded against the individual

prosecutors. (See generally D.E. No. 16–1 (“Defs. Mov. Br.”)). Many of these arguments are

unrebutted by Plaintiff, who argues only that the prosecutors in this case do not benefit from

absolute immunity. (See generally D.E. No. 27 (“Pl. Opp’n Br.”)). The Court agrees with

Defendants that there are multiple grounds for dismissal of the § 1983 claims, though it need not,

and does not, address all of Defendants’ arguments.

              i.       Sovereign Immunity

       The Eleventh Amendment protects non-consenting states from suits brought in federal

court by private citizens seeking money damages. Pennhurst State School & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984); U.S. CONST. amend. XI. Eleventh Amendment immunity

can extend to state agencies and instrumentalities acting as arms of the state. Regents of the

University of California v. Doe, 519 U.S. 425, 429 (1997). A state entity is characterized as an

arm of the state when a judgment against it “would have essentially the same practical

consequences as a judgment against the State itself.” Bowers v. Nat’l Collegiate Athletic Ass’n,

475 F.3d 524, 546 (3d Cir. 2007) (quoting Fitchik v. N.J. Transit Rail Operations, 873 F.2d 655,



                                                 5
Case 2:19-cv-16348-ES-SCM Document 39 Filed 08/28/20 Page 6 of 15 PageID: 233




659 (3d Cir.1989)). Immunity may also extend to individual state officials when they “are sued

for damages in their official capacity.” Kentucky v. Graham, 473 U.S. 159, 169 (1985). Nothing

in § 1983 abrogates a state’s Eleventh Amendment immunity. Quern v. Jordan, 440 U.S. 332, 345

(1979).

          Applying these standards to the various Defendants in this lawsuit, the Court concludes

that Plaintiff’s § 1983 claims must be dismissed against certain Defendants. To start, the State of

New Jersey and the Office of the New Jersey Attorney General are clearly covered by the Eleventh

Amendment and are immune from suit. See Lombardo v. Pa. Dep’t of Pub. Welfare, 540 F.3d

190, 194–95 (3d Cir. 2008); Mikhaeil v. Santos, 646 F. App’x. 158, 162 (3d Cir. 2016) (affirming

dismissal of § 1983 claims against the State of New Jersey and the Office of the Attorney General

based on Eleventh Amendment immunity). Indeed, Plaintiff does not argue otherwise. (See

generally Pl. Opp’n Br.).

          With respect to the remaining county defendants––BCPO and the individual prosecutors–

–the relevant consideration is whether the state is a real party in interest. 2 Estate of Lagano v.

Bergen Cty. Prosecutor’s Office, 769 F.3d 850, 857 (3d Cir. 2014). To make this determination,

the Third Circuit considers three factors: “(1) whether the money to pay for the judgment would

come from the state; (2) the status of the agency under state law; and (3) what degree of autonomy

the agency has.” Id. (citing Fitchik, 873 F.2d at 659). The parties do not frame their arguments in

terms of the Fitchik factors, and instead focus on whether the claims against the BCPO and its

employees encompass classic law enforcement and investigative functions during a prosecution.

(Defs. Mov. Br. at 7–8 (citing Beightler v. Office of Essex Cty. Prosecutor, 342 F. App’x 829 (3d



2
         Plaintiff does not specify whether the individual prosecutors are sued in their official or individual capacities,
or both. To the extent that they are sued in their individual capacities, sovereign immunity does not bar suit. Lopez-
Siguenza v. Roddy, No. 13-2005, 2014 WL 1298300, at *7 n.6 (D.N.J. Mar. 31, 2014).

                                                            6
Case 2:19-cv-16348-ES-SCM Document 39 Filed 08/28/20 Page 7 of 15 PageID: 234




Cir. 2009)); Pl. Opp’n Br. at 11–19; D.E. No. 28 (“Defs. Reply Br.”) at 3–4). But the Third Circuit

has rejected such an approach. Estate of Lagano, 769 F.3d at 857–58 (“[W]e are not bound or

persuaded by Beightler’s statement that the Fitchik inquiry is satisfied whenever a county

prosecutor engages in classic prosecutorial functions. We therefore conclude that Fitchik provides

the proper framework for analyzing Eleventh Amendment sovereign immunity as it applies to

county prosecutors.”). Thus, “[b]ecause the party asserting Eleventh Amendment immunity bears

the burden of proving entitlement to it, the Court must find that Defendants fail to meet that burden

by omitting necessary discussion of the Fitchik factors.” Robinson v. Paulhus, No. 19-12572,

2020 WL 2732132, at *2 (D.N.J. May 22, 2020). Accordingly, Count I is dismissed on the basis

of Eleventh Amendment immunity only as to the State of New Jersey and the New Jersey Office

of the Attorney General.

             ii.        Persons Under Section 1983

        Defendants next argue that even if Plaintiff’s § 1983 claims are not barred by Eleventh

Amendment immunity, they must be dismissed because no Defendant is a “person” under § 1983.

(Defs. Mov. Br. at 8–9). Plaintiff does not address this argument. (See generally Pl. Opp’n. Br.).

The Court agrees that the § 1983 claims against all Defendants, except for any claim against the

prosecutors in their individual capacities, fail for this reason.

        States and state agencies are not considered “persons” within the meaning of § 1983,

providing another reason for dismissal of the State of New Jersey and the Office of the Attorney

General. Blanciak, 77 F.3d at 697. The Third Circuit has further held that “state officials acting

in their official capacities are not ‘persons’ under [§] 1983.” Id. And “[a] prosecutor’s office,

when engaged in its law enforcement and investigative roles, is considered to be a state agency

and is therefore not a ‘person’ subject to suit under [§ 1983].” Henry v. Essex Cty. Prosecutor’s



                                                   7
Case 2:19-cv-16348-ES-SCM Document 39 Filed 08/28/20 Page 8 of 15 PageID: 235




Office, No. 16-8566, 2017 WL 1243146, at *3 (D.N.J. Feb. 24, 2017) (citing Estate of Lagano,

769 F.3d at 854–55); see also Taylor v. State of New Jersey, No. 18-11310, 2019 WL 460220, at

*2 (D.N.J. Feb. 6, 2019) (collecting cases). On the other hand, when “prosecutors perform

administrative functions unrelated to the duties involved in criminal prosecutions, they are not

acting as arms of the state, but as county officials who remain subject to § 1983 suits.” Hof v.

Janci, No. 17-295, 2017 WL 3923296, at *5 (D.N.J. Sept. 7, 2017) (internal quotation marks and

citations omitted).

       Here, Plaintiff alleges that “investigatory misconduct” by Defendants led to his continued

prosecution and imprisonment for a crime he was ultimately acquitted of. (See generally Am.

Compl.; Pl. Opp’n Br. at 1). Specifically, Plaintiff alleges that Defendants (i) ignored the opinion

of their own footprint expert; (ii) ignored DNA evidence in the hand of the victim; (iii) ignored

fingerprints on a bottle of cleaner found in Pitts-Gaddy’s home; and (iv) unreasonably delayed the

investigation and trial. (Am. Compl. ¶¶ 24–28 & 35). Preliminarily, it is impossible for the Court

to determine whether and to what extent the BCPO and each individual prosecutor were involved

in the alleged “investigatory misconduct,” without more specific allegations showing “how each

individual violated [Plaintiff’s] constitutional rights.” See Estate of Smith v. Marasco, 430 F.3d

140, 151 (3d Cir. 2005); see also Fraenkel v. Garcia, No. 18-9281, 2019 WL 2619130, at *6

(D.N.J. June 26, 2019) (“The Complaint fails to meet the pleading standard necessary to bring

a [§] 1983 claim against multiple defendants.”). But regardless, Plaintiff’s allegations are all

squarely related to the investigatory and law enforcement duties involved in criminal prosecution.

Compare Carlton v. Bally’s Park Place Casino, No. 19-19613, 2020 WL 1673988, at *2 (D.N.J.

Apr. 6, 2020) (concluding that allegations that a prosecutor’s office overlooked key documents

were based “entirely on the [o]ffice’s law enforcement and investigative roles”), with Estate of



                                                 8
Case 2:19-cv-16348-ES-SCM Document 39 Filed 08/28/20 Page 9 of 15 PageID: 236




Lagano, 769 F.3d at 855 (describing allegations not considered classic functions of law

enforcement or criminal investigators, including allegations about personal and business

relationships). Again, Plaintiff provides no argument to the contrary. (See generally Pl. Opp’n

Br.).   Instead, Plaintiff repeatedly emphasizes that the prosecutors’ actions constitute

“investigatory misconduct” in an apparent attempt to avoid absolute prosecutorial immunity—an

argument which the Court addresses below. (See e.g., Pl. Opp’n Br. at 2, 3, 8, 13 & 19). But

Plaintiff does not support this argument with case law about when a prosecutor’s office qualifies

as a “person” under § 1983. Accordingly, based on the allegations in the amended complaint and

the lack of argument to the contrary, the Court concludes that both the BCPO and the individual

prosecutors in their official capacities were acting as arms of the state and therefore are not persons

subject to suit under § 1983.

            iii.       Prosecutorial Immunity

        The only surviving § 1983 claims are any claims alleged against the prosecutors in their

individual capacities. Defendants argue that absolute prosecutorial immunity applies to the

prosecutor defendants. (Defs. Mov. Br. at 9–11). The Court agrees.

        Prosecutors “are immune from suit under § 1983 when ‘act[ing] within the scope of [their]

duties in initiating and pursuing a criminal prosecution.’” LeBlanc v. Stedman, 483 F. App’x 666,

669 (3d Cir. 2012) (quoting Imbler v. Pachtman, 424 U.S. 409, 422–23 (1976)). Prosecutorial

immunity “is based upon the same considerations that underlie the common-law immunities of

judges and grand jurors acting within the scope of their duties.” Imbler, 424 U.S. at 422–23.

Absolute prosecutorial immunity exists when prosecutors are working within the judicial process,

thereby functioning as the state’s advocate. Id. at 430; Odd v. Malone, 538 F.3d 202, 208 (3d Cir.

2008). Thus, initiating a prosecution and presenting the state’s case constitutes advocacy that



                                                  9
Case 2:19-cv-16348-ES-SCM Document 39 Filed 08/28/20 Page 10 of 15 PageID: 237




 immunizes prosecutors from § 1983 claims. Id. at 431. And other activities “intimately associated

 with the judicial phase of the criminal process” are also protected by prosecutorial immunity.

 Burns v. Reed, 500 U.S. 478, 486 (1991). Nevertheless, a prosecutor is not entitled to absolute

 immunity for actions undertaken in some other function. See, e.g., Buckley v. Fitzsimmons, 509

 U.S. 259, 276–78 (1993) (prosecutor not entitled to absolute immunity when holding press

 conference or fabricating evidence during a preliminary investigation); see also Yarris v. Cty. of

 Delaware, 465 F.3d 129, 137 (3d Cir. 2006) (prosecutor not entitled to immunity for deliberately

 destroying exculpatory evidence). The prosecutor bears the heavy burden of demonstrating

 entitlement to absolute immunity. Odd, 538 F.3d at 207.

        The parties seemingly agree that applying these standards necessitates a functional

 approach, requiring the Court to look not just at who is being sued, but what the complained of

 conduct entails, and how such conduct is tied to the judicial process. (Pl. Opp’n Br. at 11–12;

 Defs. Reply Br. at 8–12); see Schrob v. Catterson, 948 F.2d 1402, 1409 (3d Cir. 1991). Indeed,

 the Third Circuit has “rejected bright-line rules that would treat the timing of the prosecutor’s

 action (e.g. pre- or postindictment), or its location (i.e. in- or out-of-court), as dispositive.” Odd,

 538 F.3d at 210. Though, such considerations are relevant “to the extent that they bear upon the

 nature of the function the prosecutor is performing.” Id. To that end, the Third Circuit has held

 “that where a prosecutor’s role as advocate has not yet begun, or where it has concluded, absolute

 immunity does not attach,” and “that the period during which prosecutors are most likely

 functioning in a ‘quasi-judicial’ capacity is the time between indictment and dismissal, acquittal,

 or conviction.” Id. (citing Yarris, 465 F.3d 129).

        Following this approach, the Court concludes that based on the allegations in the amended

 complaint, the individual prosecutors are entitled to absolute prosecutorial immunity from



                                                   10
Case 2:19-cv-16348-ES-SCM Document 39 Filed 08/28/20 Page 11 of 15 PageID: 238




 Plaintiff’s § 1983 claims. 3 The amended complaint suggests that all of the complained of conduct

 occurred after Plaintiff was formally charged with murder. Specifically, Plaintiff alleges that he

 was arrested and charged with homicide on the same day that he was found in Pitts-Gaddy’s home,

 on January 30, 2013. (Am. Compl. ¶¶ 16–20). Plaintiff pleaded not guilty to the charges on

 February 1, 2013. (Id. ¶ 21). Nothing in the amended complaint suggests that any of the

 prosecutors were involved in Plaintiff’s matter prior to Plaintiff being charged with homicide on

 the same day he was arrested. 4 To the contrary, the amended complaint only suggests that the

 prosecutors got involved in the case sometime after Plaintiff’s arrest. (Id. ¶ 4 (alleging that

 Molinelli was “responsible for the continued prosecution and imprisonment of Plaintiff”)

 (emphasis added); id. ¶ 7 (indicating that Grewal was the prosecutor “at the time of Plaintiff’s trial

 in 2017” and was “ultimately responsible for the continued prosecution and imprisonment of

 Plaintiff”); id. ¶ 8 (alleging that Santulli was the assistant prosecutor “at the time of Plaintiff’s trial

 in 2017,” and “was primarily responsible for prosecuting the case against Plaintiff”)). Thus, the

 face of the amended complaint suggests that the prosecutors’ alleged actions are connected to

 Plaintiff’s prosecution. See Weimer v. Cty. of Fayette, Pennsylvania, No. 19-1823, 2020 WL

 5000030, at *8–9 (3d Cir. Aug. 25, 2020).

          That said, the timing of the actions is not dispositive; but the nature of the conduct compels

 the same conclusion. The crux of the amended complaint relates to the prosecutors’ consideration

 of evidence, and their decisions as to what evidence to rely on in continuing Plaintiff’s prosecution.


 3
          While absolute immunity is typically assessed as to each claim, Fogle v. Sokol, 957 F.3d 148, 161 (3d Cir.
 2020), here, Plaintiff has stated his § 1983 claims collectively in Count I, and those claims hinge on the same conduct.
 (Am. Compl. ¶¶ 32–36).
 4
            Again, Plaintiff’s general allegations against Defendants make it difficult to evaluate the claims and immunity
 as it relates to each defendant. But because the allegations as a whole are not enough to survive prosecutorial immunity
 as to any defendant, the Court need not address this issue further. See Costino v. Anderson, No. 14-6940, 2016 WL
 7374531, at *7 (D.N.J. Dec. 20, 2016) (dismissing claims against prosecutors based on prosecutorial immunity and
 noting that the operative complaint detailed “no facts specific to” the individual prosecutors).

                                                            11
Case 2:19-cv-16348-ES-SCM Document 39 Filed 08/28/20 Page 12 of 15 PageID: 239




 This type of conduct is more akin to “the advocate’s role in evaluating evidence and interviewing

 witnesses as he prepares for trial” than it is to the type of case where a prosecutor is “searching for

 clues” to establish probable cause for an arrest. Buckley, 509 U.S. at 273. And a survey of relevant

 case law suggests that all of the conduct alleged in the amended complaint falls within the “judicial

 phase of the criminal process.” See Burns, 500 U.S. at 480; Kulwicki v. Dawson, 969 F.2d 1454,

 1465 (3d Cir. 1992) (“Evidence obtained at or after the filing is likely to be connected with an

 existing prosecution, and is absolutely protected.”); id. (“A prosecutor has immunity for both the

 use and solicitation of evidence in connection with a prosecution.”); see also Schrob, 948 at 1411

 (“A prosecutor’s alleged failure to properly investigate before initiating a prosecution is also

 conduct within the scope of absolute immunity.”) (collecting cases); Hinton v. Dennis, 362 F.

 App’x 904, 907 (10th Cir. 2010) (absolute immunity barred claims that the prosecutor improperly

 continued to prosecute a case when he should have dismissed it). In other words, the amended

 complaint focuses on the fact that there was exculpatory evidence. (Am. Compl. ¶¶ 24–28). But

 those allegations fall well short of accusing any particular Defendant of impropriety during the

 investigation of the case.

          Plaintiff devotes nearly his entire opposition brief to arguing that the complained of

 conduct is not immunized because it is investigatory in nature, making the prosecutors similarly

 situated to police officers. 5 But the cases Plaintiff relies on where courts have declined to apply

 absolute immunity are factually distinct from the present case. See e.g., Odd., 538 F.3d at 210 (no

 absolute immunity for prosecutors who failed to fulfil their administrative duties to ensure the


 5
           Plaintiff argues that “Defendants concede in their brief that the prosecutors in this case acted not only as
 advocates, but also ‘in their classic law enforcement and investigatory functions[.]’” (Pl. Opp’n Br. at 17). However,
 any admission or court finding that the prosecutors were engaged in “investigative” conduct does not end the inquiry.
 Rather, the Court must look at whether any such investigative conduct is intimately associated with judicial
 proceedings. See Buckley, 509 U.S. at 273 (“A prosecutor’s administrative duties and those investigatory functions
 that do not relate to an advocate’s preparation for the initiation of a prosecution or for judicial proceedings are not
 entitled to absolute immunity.”) (emphasis added).

                                                          12
Case 2:19-cv-16348-ES-SCM Document 39 Filed 08/28/20 Page 13 of 15 PageID: 240




 release of third-parties being held as witnesses; one prosecutor acted during a period of judicial

 inactivity and the other after his role in a judicial capacity had concluded); Buckley, 509 U.S. at

 275–77 (holding that prosecutors were not entitled to absolute immunity for (i) fabricating false

 evidence well before an indictment had issued and prior to any judicial proceeding; and (ii) making

 false public statements out of court during public announcement of indictment to the press); Kalina

 v. Fletcher, 522 U.S. 118, 130 (1997) (declining to apply absolute immunity to claims that a

 prosecutor made false testimony in “the evidentiary component of an application for an arrest

 warrant,” because such testimony “is the function of the witness, not of the lawyer”). Nor can the

 Court agree with Plaintiff that the actions alleged here are the type of acts that are so egregious

 that they “fall wholly outside the prosecutorial role no matter when or where they are committed”

 such as “destroying exculpatory evidence,” Odd, 538 F.3d at 211, or pre-trial “fabrication of

 evidence,” Castellano v. Fragozo, 352 F.3d 939, 958 (5th Cir. 2003). (See Pl. Opp’n Br. at 15–16

 (collecting cases)). At most, the amended complaint alleges that the prosecutors ignored allegedly

 exculpatory evidence in prosecuting the case against Plaintiff. But there are no allegations

 suggesting the type of “conscious shocking misconduct” that Plaintiff suggests would require a

 different result. (Pl. Opp’n Br. at 15).

        Accordingly, Count I is dismissed against the prosecutor Defendants in their individual

 capacity on the basis of prosecutorial immunity. Pierre, 2018 WL 5801549, at *8.

        B.      State Law Tort Claims

        Finally, Defendants argue several grounds for dismissal of the state law tort claims

 presented in Count II. But the Court does not reach these arguments because, to the extent any

 such state law claims are alleged, the Court declines to exercise supplemental jurisdiction. See 28

 U.S.C. § 1367; Washington v. Specialty Risk Servs., No. 12-1393, 2012 WL 3528051, at *2 (D.N.J.



                                                 13
Case 2:19-cv-16348-ES-SCM Document 39 Filed 08/28/20 Page 14 of 15 PageID: 241




 Aug. 15, 2012) (noting that “[w]here the claim over which the district court has original

 jurisdiction is dismissed before trial, the district court must decline to decide the pendent state

 claims unless considerations of judicial economy, convenience, and fairness to the parties provide

 an affirmative justification for doing so”) (emphasis in original) (quoting Hedges v. Musco, 204

 F.3d 109, 123 (3d Cir. 2000)). Accordingly, these claims are also dismissed.

          C.       Leave to Amend

          Plaintiff requests an opportunity to amend his complaint to cure any pleading deficiencies

 identified by the Court. (Pl. Opp’n. Br. at 9). The Court grants this request only as to any claims

 against BCPO and the individual prosecutor Defendants. Leave to amend the § 1983 claims

 against the State of New Jersey and the New Jersey Office of the Attorney General is denied

 because amendment of those claims would be futile. 6 Plaintiff may also include in any second

 amended complaint any of the state law claims over which this Court may exercise supplemental

 jurisdiction. Alternatively, if Plaintiff decides not to reassert claims that provide this Court with

 subject matter jurisdiction, Plaintiff shall notify the Court in writing on the docket. The Court will

 then close this matter, providing Plaintiff the opportunity to proceed with a suit as to his remaining

 claims in state court.




 6
          Because the Court’s dismissal of certain claims for lack of subject matter jurisdiction is not an adjudication
 on the merits, those claims must be dismissed without prejudice. Figueroa v. Buccaneer Hotel Inc., 188 F.3d 172,
 182 (3d Cir. 1999). But amendment of those claims would be futile. And to the extent the Court does have jurisdiction,
 dismissal with prejudice is warranted for the additional reason that the State of New Jersey and the New Jersey Office
 of the Attorney General are not “persons” under 42 U.S.C. § 1983. See Drayton v. Monmouth Cty. Corr. Inst. Sheriff’s
 Dep’t, No. 19-22113, 2020 WL 207711, at *1 (D.N.J. Jan. 14, 2020); Pittman v. Middlesex Cty. Prob. Dep’t, No. 14-
 1568, 2017 WL 1129592, at *3 (D.N.J. Mar. 24, 2017).

                                                          14
Case 2:19-cv-16348-ES-SCM Document 39 Filed 08/28/20 Page 15 of 15 PageID: 242




 IV.    CONCLUSION

        For the forgoing reasons, the Court GRANTS Defendants’ motion to dismiss. Plaintiff’s

 § 1983 claims are dismissed, and the Court declines to exercise supplemental jurisdiction over

 remaining state law claims. An appropriate Order accompanies this Opinion.


                                                          s/Esther Salas
                                                          Esther Salas, U.S.D.J.




                                              15
